Citation Nr: 0931697	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  03-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to Agent Orange (AO).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The Veteran served on active duty from June 1964 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  

The Veteran has provided testimony as to the issue of 
entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to AO on numerous occasions.  
For example, a Travel Board hearing was held before an 
undersigned Veterans Law Judge in September 2004.  A copy of 
the transcript of that hearing is of record.  More recently, 
a videoconference hearing was held in May 2009 before another 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is also of record.  
Additional evidence received at the hearing was accompanied 
by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) 
(2008); see also Disabled American Veterans (DAV) v. Sec'y of 
Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

In a statement by the Veteran dated and received in January 
2009, he indicated that he wished to withdraw the issues of 
entitlement to ratings in excess of 10 percent for bilateral 
hearing loss and for tinnitus.  Accordingly, these claims are 
not currently in appellate status before the Board.  

The issues of entitlement to service connection for eye 
disorder, identified as astigmatism, myopia, presbyopia, and 
cataracts, and for an acquired psychiatric disorder, to 
include post-traumatic stress disorder and depression, are 
the subject of a separate Board decision.  


FINDINGS OF FACT

1.  The Veteran's military service was primarily spent in 
Germany; there is no evidence that he stepped foot into the 
Republic of Vietnam or was in the inland waters thereof; nor 
is there is verifiable, credible evidence that he was 
otherwise exposed to herbicides during active service.  

2.  The Veteran has had a diagnosis of diabetes mellitus 
since approximately the mid 1990s; the competent and 
probative medical evidence of record preponderates against a 
findings that the Veteran's diabetes mellitus is related to 
his military service, including exposure to herbicide agents; 
nor was diabetes mellitus manifested within one year after 
his separation from active service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in or 
aggravated by service, to include as a result of inservice 
exposure to Agent Orange or any other herbicide agent.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
Claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in June 2005 and 
April 2006) specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
Veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; (3) informing the Veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
Veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran and his representative.  There is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
March 2005, April 2006, and May 2008.  

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as diabetes 
mellitus to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Diabetes Mellitus, to Include as a Result of Exposure to 
Agent Orange

It is one of the Veteran's contentions that his diabetes 
mellitus is related to his exposure to herbicides during 
service.  He alleges that the helicopters he worked on in 
Germany had come from Vietnam and that they had Agent Orange 
and/or other herbicides on their surface.  Thus, he came into 
contact with herbicides resulting in his diabetes.  

Additional Law and Regulations Pertinent to this Claim - 
Agent Orange

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a Veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309).  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2008).

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  Abnormal 
sperm parameters and infertility have specifically been 
excluded from presumptive service connection based on 
herbicide exposure.  See 68 Fed. Reg. 97, 27,630-27,641 (May 
20, 2003).

Service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a Claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

Notwithstanding the Claimant's unqualified observations as to 
his exposure to Agent Orange while in Germany, there is no 
such legal exception to the cited provisions of 38 C.F.R. § 
3.307(a)(6) and 38 C.F.R. § 3.309(e) or pertinent Case law as 
extensively cited herein.  Neither is there credible, 
persuasive verifiable collateral evidence that the Veteran 
was in fact otherwise subjected to such exposure.  Simply 
put, the aggregate evidence does not support that his 
assertion that the helicopters that he worked on while in 
Germany that had previously been in the Republic of Vietnam 
exposed him to dioxins.

The Board parenthetically notes that "Vietnam Era service," 
as defined within laws cited above, (during which time the 
Veteran did in fact have active duty), is not one and the 
same as "service in Vietnam" as contemplated within the 
presumptive provisions for service connection for certain 
stated disabilities.

Alternatively, the Board has also considered whether the 
"regular" presumptive provisions for chronic diseases under 
38 C.F.R. § 3.307 and 3.309(a) are applicable in this case.  
Moreover, the Board has considered whether service connection 
can be granted on a non-presumptive basis, i.e., as directly 
due to service.  However, the Board notes that as the record 
is negative for any manifestations of diabetes mellitus 
during service or within one year after separation, service 
connection on a direct basis is not warranted; moreover, the 
presumption for chronic diseases does not apply.  38 C.F.R. § 
3.307 and 3.309(a) (2008).  

Following separation from service, the first diagnosis of 
Type II diabetes mellitus in the evidence of record is no 
earlier than 1994, more than 2 decades after service.  In 
this regard, the Board notes that evidence of a prolonged 
period without medical complaint or treatment, and the amount 
of time which has elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); see also Shaw v. Principi, 3 Vet. App. 365 (1992).  
Moreover, the medical evidence does not contain any opinions 
linking the Veteran's diabetes to exposure to Agent Orange or 
otherwise to military service.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss symptoms he has experienced.  See, e.g., 
Layno, supra.  Furthermore, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Here, however, there is no 
record of complaints or findings of diabetes until many years 
after his separation from service.  The absence of documented 
complaints or treatment for this time frame following 
military discharge is more probative than the Veteran's 
opinions as to how long they may have existed.  See Curry v. 
Brown, 7 Vet. App. 59 (1994).  Thus, continuity of 
symptomatology has not been established here, either by the 
competent evidence or by his statements.

The Board recognizes the sincerity of the Veteran's belief 
that he has diabetes of service origin, and specifically 
caused by exposure to herbicides during service.  However, 
the resolution of issues which involve medical knowledge, 
such as the diagnosis of a disability and the determination 
of medical etiology, require professional evidence.  
Espiritu, supra.  Since the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for this condition, a doubt is not raised to be 
resolved in his favor, and the claim is denied.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to AO, is denied.  


   _____________________________                
_____________________________
         JOY A. McDONALD                                           
RENE´E M. PELLETIER
         Veterans Law Judge,                                                   
Veterans Law Judge,
  Board of Veterans' Appeals                                           
Board of Veterans' Appeals


________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


